Citation Nr: 1042491	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to in-service exposure to herbicides, and/or as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for high cholesterol, to 
include as due to in-service exposure to herbicides, and/or as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1966 to December 1967. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which in part, denied the Veteran's service-
connection claims for high cholesterol and hypertension.  The 
Veteran disagreed with these decisions and perfected an appeal as 
to both issues.

The Veteran was scheduled to appear for a hearing before the 
Board in April 2009.  Prior to the hearing date, the Veteran 
contacted the RO and withdrew his hearing request.  The veteran 
has not since requested that the hearing be rescheduled.  His 
hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(e); 20.704(e) (2010).


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran 
has hypertension that is related to his service-connected 
diabetes mellitus.   

2.  The Veteran's current elevated cholesterol/lipid level does 
not constitute a disease or disability for VA compensation 
purposes. 


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is caused or aggravated by his 
service-connected diabetes mellitus.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §3.310 (2010).

2.  The criteria for service connection for high cholesterol have 
not been met.               38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.309, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The Board need not discuss in detail the sufficiency of these 
VCAA notice letters in light of the fact that the Board is 
granting the Veteran's hypertension claim.  Any potential error 
on the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.  With respect to the disability 
evaluation and effective date elements of the claim, such matters 
will be addressed by the agency of original jurisdiction once 
this decision is implemented.

With respect to the claim for service connection for high 
cholesterol, the record reflects that in May 2005, prior to the 
initial adjudication of the claim, the Veteran was provided with 
the notice required by section 5103(a).  Subsequently, the 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of disability 
and effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim) in a March 
2006 letter. The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this appeal, 
but concludes that the timing of the notice does not prejudice 
the veteran in this instance, as service connection has been 
denied.  Hence, matters concerning the disability evaluation and 
the effective date of an award do not arise here.

With respect to the duty the assist the Veteran in the 
development of his claim, the Board notes that the Veteran's 
service medical records and all other pertinent available records 
have been obtained in this case.  The Veteran has not been 
afforded an examination in regard to the high cholesterol claim; 
however, as noted in detail below, high cholesterol is not a 
disabling condition for which compensation is payable.  With 
evidence of a current disability, medical examination is not 
required at this point; see 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative, and he withdrew his request for a personal 
hearing before the Board.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims herein decided 
were insignificant and not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Accordingly, the 
Board will address the merits of the claims on appeal.

Hypertension claim

In essence, the Veteran asserts that he has hypertension that is 
either directly related to in-service exposure to herbicides, or 
is secondary to his service-connected diabetes mellitus.  Because 
the Board is granting the Veteran's hypertension claim on a 
secondary basis, the Board need not discuss the merits of his 
herbicide exposure assertion.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.              See 38 C.F.R. § 
3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), the evidence of record 
demonstrates that the Veteran does in fact have a current 
hypertension disability.  The Veteran's treating physician, Dr. 
M.P.H., specifically diagnosed the Veteran with "hypertension, 
benign" in October 2006, January 2007, and in an undated 
subsequent medical report.  Dr. M.P.H. also referenced the 
Veteran's hypertension in a January 2006 note supplied by the 
Veteran.  See the January 10, 2006 prescription note written by 
Dr. M.P.H.  The Board recognizes that a VA examiner diagnosed the 
Veteran with "pre-hypertension" in December 2008, and not 
hypertension.  Pertinently however, the examiner did not have all 
of Dr. M.P.H.'s above-referenced treatment reports to review 
before finalizing this diagnosis.  Resolving all doubt in favor 
of the Veteran, the evidence of record supports a finding that 
the Veteran currently has hypertension.  Wallin element (1) is 
therefore satisfied.  

With respect to Wallin element (2), it is undisputed that the 
Veteran's diabetes is a service-connected disability.  

Finally, with respect to crucial Wallin element (3), the only 
medical nexus evidence of record addressing the etiology of the 
Veteran's hypertension is the positive nexus opinion of Dr. 
M.P.H.  Indeed, in the above-referenced January 2006 note, Dr. 
M.P.H. identified the Veteran's hypertension disability and 
stated that such was "associated" with the Veteran's diabetes 
mellitus.  Dr. M.P.H. then indicated that such disabilities were 
"related . . . ."  See the January 10, 2006 prescription note 
written by Dr. M.P.H.  

No medical evidence of record contradicts the findings of Dr. 
M.P.H.  Notably, the December 2008 VA examiner did not formulate 
an opinion as to the etiology of any hypertension disorder.  See 
the December 2008 VA examiner's report, page 2 [indicating that 
the examiner was "unable to confirm" whether hypertension was 
secondary to his diabetes].    

As such, the Board finds that the evidence weighs in favor of a 
finding that a relationship exists between the Veteran's 
hypertension and his service-connected diabetes mellitus.  Wallin 
elements (1), (2), and (3) are satisfied.  The benefit sought on 
appeal is therefore granted. 

High cholesterol claim

As with his hypertension claim, the Veteran has also claimed that 
his high cholesterol is due to exposure to herbicides.  See, 
e.g., the Veteran's August 2004 Application for Compensation 
and/or Pension.  

In this regard, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents [e.g., Agent 
Orange] unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during service.  In 
this case, the evidence of record does in fact demonstrate that 
the Veteran served in Vietnam during the Vietnam Era.  Crucially 
however, service connection cannot be awarded on a presumptive 
basis for the Veteran's high cholesterol because this condition 
is not included in the enumerated list of diseases eligible for 
presumptive service connection as due to herbicide exposure.  38 
C.F.R. §3.309(e).  

The Veteran has further alleged that his high cholesterol is 
related to service and/or to his service-connected diabetes.  The 
Board however finds that service connection on both a direct and 
secondary basis for the Veteran's high cholesterol must be 
denied.  While post-service treatment records indicate that the 
Veteran has been diagnosed with high cholesterol and 
hyperlipidemia, service connection can only be granted for a 
disability resulting from disease or injury.  38 U.S.C.A. § 1110;       
see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) [stating in 
supplementary information preceding a final rule amending the 
criteria for evaluating endocrine system disabilities that 
diagnoses of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory test results, and are not, in 
and of themselves, disabilities]; and Allen v. Brown, 7 Vet. App. 
439, 448 (1995) [noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to refer 
to impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself"].

Despite the diagnosis of hyperlipidemia, such is a laboratory 
finding that manifests itself only in laboratory test results and 
is not a disability for which service connection can be granted 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the Board 
concludes that the preponderance of the evidence is against the 
claim, and service connection for high cholesterol must be 
denied.  




ORDER

Service connection for hypertension is granted.

Service connection for high cholesterol is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


